DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 22 February 2022, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 requires an apparatus comprising a placement stage on which a vessel is to be placed, a fluid inlet device configured to introduce fluid into the vessel, a pressing member configured to press the vessel, and a heating device configured to heat at least one of the placement stage and the pressing member. The placement stage comprises a placement stage main member on which a recessed section is formed and a vessel support member accommodated in the recessed section. The vessel support member has a higher thermal conductivity than the placement stage main member. Also, the vessel support member has concave portions formed on a placement surface. The placement stage main member is configured to support a peripheral edge portion of the vessel, while the vessel support member is configured to support a remaining portion of the vessel at the placement surface.
U.S. Patent No. 6,759,003 (“Obara”) and U.S. Patent Application Publication No. 2010/0187167 (“Reinbigler”) 
As discussed in the office action of 2 July 2021, Obara discloses many of the limitations of claim 7. See paragraphs 13-18 of the office action. However, Obara does not disclose that the placement stage comprises a placement stage main member on which a recessed section is formed and a vessel support member accommodated in the recessed section, with the vessel support member having a higher thermal conductivity than the placement stage main member, the placement stage main member being configured to support a peripheral edge portion of the vessel, and the vessel support member being configured to support a remaining portion of the vessel at the placement surface on which concave portions are formed, as recited in claim 7.
The general concept of forming a mold from two different materials having different thermal conductivities is known in the art. Note CPC symbols B29C 33/3828 (Moulds made of at least two different materials having different thermal conductivities) and B29C 2049/4874 (Moulds made of at least two different materials, e.g. a hard material and a soft material, materials having different thermal conductivities). However, there is nothing in the prior art to suggest modifying Obara so as to meet all the limitations of claim 7.
With respect to Reinbigler, the office action of 2 July 2021 cited Figures 1-3 and paragraphs 57-83. See paragraph 26 of the office action. The bag 11 corresponds to the claimed vessel, the shell 13 corresponds to the placement stage, and the shell 14 corresponds to the pressing member. See paragraphs 57-59 of Reinbigler. A pneumatic agent is injected into the bag 11 via a 
However, as with Obara, Reinbigler does not disclose that the placement stage comprises a placement stage main member on which a recessed section is formed and a vessel support member accommodated in the recessed section, with the vessel support member having a higher thermal conductivity than the placement stage main member, the placement stage main member being configured to support a peripheral edge portion of the vessel, and the vessel support member being configured to support a remaining portion of the vessel at the placement surface on which concave portions are formed, as claimed.
As discussed above, the general concept of forming a mold from two different materials having different thermal conductivities is known in the art. However, there is nothing in the prior art to suggest modifying Reinbigler so as to meet all the limitations of claim 7. One of ordinary skill in the art would more likely have increased the thermal conductivity in the area of the heating device 35 of Reinbigler, i.e., at the peripheral edge portion of the bag 11, which is contrary to the requirements of claim 7.
Claims 8-10 are allowed based on their dependency from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726